Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 that’s directed to a Notch filter non-elected without traverse.  Accordingly, claim 15 been cancelled.  And rejoining of dependent claims 9-11.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please cancel independent claim 15.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a DC bus portion connected between said rectifier and inverter circuit portions, said DC bus portion comprising first and second conductors, wherein an inductor is connected in series along the first conductor between said rectifier and inverter circuit portions, and wherein a DC link capacitor is connected in parallel between the first and second conductors; 
a notch filter having a tuneable resonant frequency, wherein a voltage across the DC link capacitor is input to the notch filter, the notch filter being arranged to supply a filtered signal; and 
a controller arranged to vary the resonant frequency of the notch filter and to modulate a supply current provided by the inverter circuit portion with a probe current signal at the resonant frequency; 
wherein the controller is arranged to vary the resonant frequency to a plurality of values across an operational range, to measure an amplitude of the filtered signal, to determine which of the plurality of values of the resonant frequency has a maximal amplitude of the filtered signal associated therewith, and to determine a capacitance value of the DC link capacitor from said value of the resonant frequency associated with the maximal amplitude.
	With respect to claim 14, the Prior Art does not teach a notch filter having a tuneable resonant frequency, wherein a voltage across the DC link capacitor is input to the notch filter, the notch filter being arranged to supply a filtered signal; wherein the method comprises: 
receiving an externally supplied AC voltage and to generate a DC bus voltage therefrom using the rectifier circuit portion; receiving the DC bus voltage and generating an AC output voltage therefrom using the inverter circuit portion; supplying the AC output voltage to an external load; varying the resonant frequency of the notch frequency; 
modulating a supply current provided by the inverter circuit portion with a probe current signal at the resonant frequency; varying the resonant frequency to a plurality of values across an operational range; 
measuring an amplitude of the filtered signal; determining which of the plurality of values of the resonant frequency has a maximal amplitude of the filtered signal associated therewith; and determining a capacitance value of the DC link capacitor from said value of the resonant frequency associated with the maximal amplitude.
Claims 1-14 and 18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846